2019 UT App 40



               THE UTAH COURT OF APPEALS

                     RIA WILLIAMS,
                       Appellant,
                           v.
     KINGDOM HALL OF JEHOVAH’S WITNESSES, ROY UTAH;
   WATCHTOWER BIBLE AND TRACT SOCIETY OF NEW YORK INC;
    HARRY DIAMANTI; ERIC STOCKER; RAULON HICKS; AND
                      DAN HARPER,
                       Appellees.

                            Opinion
                        No. 20170783-CA
                      Filed March 21, 2019

           Second District Court, Ogden Department
               The Honorable Mark R. DeCaria
                        No. 160906025

       John M. Webster and Matthew G. Koyle, Attorneys
                        for Appellant
         Karra J. Porter and Kristen C. Kiburtz, Attorneys
                           for Appellees

      JUDGE KATE APPLEBY authored this Opinion, in which
     JUDGES JILL M. POHLMAN and DIANA HAGEN concurred.

APPLEBY, Judge:

¶1     Ria Williams appeals the district court’s dismissal of her
tort claims for negligent infliction of emotional distress and
intentional infliction of emotional distress against defendants
Kingdom Hall of Jehovah’s Witnesses, Roy Utah; Watchtower
Bible and Tract Society of New York Inc.; Harry Diamanti; Eric
Stocker; Raulon Hicks; and Dan Harper (collectively, the
Church). We affirm.
                     Williams v. Kingdom Hall


                         BACKGROUND

¶2     Williams and her family attended the Roy Congregation
of Jehovah’s Witnesses. 1 In the summer of 2007, Williams met
another Jehovah’s Witnesses congregant (“Church Member”).
Williams and Church Member began seeing each other socially,
but the relationship quickly changed and throughout the rest of
the year Church Member physically and sexually assaulted
Williams, who was a minor.

¶3      In early 2008 the Church began investigating Williams
to determine whether she engaged in “porneia,” a serious
sin defined by Jehovah’s Witnesses as “[u]nclean sexual
conduct that is contrary to ‘normal’ behavior.” Porneia
includes “sexual conduct between individuals who are not
married to each other.” The Church convened a “judicial
committee” to “determine if [Williams] had in fact engaged in
porneia and if so, if was she sufficiently repentant for doing so.”
A group of three elders (the Elders) 2 presided over the judicial
committee. Williams voluntarily attended the judicial committee
with her mother and step-father. The Elders questioned Williams
for forty-five minutes regarding her sexual conduct with Church
Member. 3




1. “Because this is an appeal from a motion to dismiss under rule
12(b)(6) of the Utah Rules of Civil Procedure, we review only the
facts alleged in the complaint.” Franco v. The Church of Jesus
Christ of Latter-day Saints, 2001 UT 25, ¶ 2, 21 P.3d 198 (quotation
simplified).

2. Elders are leaders of local congregations and are responsible
for the daily operations and governance of their congregations.

3. Williams alleged in her complaint that although church policy
requires elders to conduct judicial committees to investigate
                                                   (continued…)


20170783-CA                     2                 2019 UT App 40
                    Williams v. Kingdom Hall


¶4      After questioning Williams about her sexual conduct, the
Elders played an audio recording of Church Member raping
Williams. Church Member recorded this incident and gave it to
the Elders during their investigation of Williams. The recording
was “several hours” in length. Williams cried and protested as
the Elders replayed the recording. The Elders played the
recording for “four to five hours” stopping and starting it to ask
Williams whether she consented to the sexual acts. During the
meeting Williams was “crying and physically quivering.”
Williams conceded she was able to leave but risked being
disfellowshipped if she did. 4

¶5     Williams continues to experience distress as a result of
her meeting with the Elders. Her symptoms include
“embarrassment, loss of self-esteem, disgrace, humiliation, loss
of enjoyment of life,” and spiritual suffering. Williams filed a
complaint against the Church for negligence, negligent
supervision, failure to warn, and intentional infliction of
emotional distress (IIED).

¶6     In response to her complaint, the Church filed a motion to
dismiss under rule 12(b)(6) of the Utah Rules of Civil Procedure.
Williams filed an amended complaint dropping her negligence
claims and adding a claim for negligent infliction of emotional
distress (NIED) to the IIED claim. The Church filed a second
motion to dismiss under rule 12(b)(6). The motion argued the



(…continued)
claims of sexual abuse, the Church does not train them on how
to interview children who are victims of sexual abuse.

4. Disfellowship is expulsion from the congregation. When
someone is disfellowshipped, an announcement is made to the
congregation that the member is no longer a member of the
Jehovah’s Witnesses, but no details are given regarding the
nature of the perceived wrongdoing.




20170783-CA                     3               2019 UT App 40
                      Williams v. Kingdom Hall


United States and Utah constitutions barred Williams’s claims
for IIED and NIED. 5

¶7      After considering the motions and hearing argument the
district court dismissed Williams’s amended complaint. It ruled
that the First Amendment to the United States Constitution bars
Williams’s claims for NIED and IIED. The court ruled that
Williams’s claims “expressly implicate key religious questions
regarding religious rules, standards, . . . discipline, [and] most
prominently how a religion conducts its ecclesiastical
disciplinary hearings.” Although the allegations in the complaint
were “disturbing” to the court, it ruled that the conduct was
protected by the First Amendment and adjudicating Williams’s
claims would create unconstitutional entanglement with
religious doctrine and practices. Williams appeals.


            ISSUES AND STANDARDS OF REVIEW

¶8      Williams argues the district court erred in dismissing her
amended complaint. When reviewing appeals from a motion to
dismiss, we “review only the facts alleged in the complaint.”
Franco v. The Church of Jesus Christ of Latter-day Saints, 2001 UT 25,
¶ 2, 21 P.3d 198 (quotation simplified). We “accept the factual
allegations in the complaint as true and consider all reasonable
inferences to be drawn from those facts in a light most favorable
to the plaintiff.” Id. (quotation simplified). We will affirm a
district court’s dismissal if “it is apparent that as a matter of law,
the plaintiff could not recover under the facts alleged.” Id. ¶ 10
(quotation simplified). “Because we consider only the legal
sufficiency of the complaint, we grant the trial court’s ruling no



5. The Church also argued Williams’s claim for IIED failed
because the conduct was not “outrageous” as a matter of law
and her claim for NIED failed because Williams did not allege
sufficient facts to support it.




20170783-CA                      4                 2019 UT App 40
                      Williams v. Kingdom Hall


deference” and review it for correctness. Id. (quotation
simplified).


                            ANALYSIS

¶9     Williams argues the First Amendment to the United
States Constitution does not bar her claim for IIED. 6 Specifically,
she contends the Elders’ conduct was not religiously prescribed
and therefore adjudicating her claims does not violate the
Establishment Clause. 7

¶10 The First Amendment to the United States Constitution
provides, “Congress shall make no law respecting an
establishment of religion, or prohibiting the free exercise


6. Arguments under both the Utah and United States
constitutions were presented to the district court. But the court
determined dismissal was required under the federal
constitution and did not reach the state constitutional analysis.
Williams focuses her arguments on appeal on the federal
constitution and does not argue the district court erred in failing
to consider the Utah Constitution. As a result we likewise focus
our analysis on the federal constitution. See State v. Worwood,
2007 UT 47, ¶ 18, 164 P.3d 397 (“When parties fail to direct their
argument to the state constitutional issue, our ability to
formulate an independent body of state constitutional law is
compromised.”); see also State v. Sosa, 2018 UT App 97, ¶ 7 n.2,
427 P.3d 448 (stating that although arguments under both the
state and federal constitutions were made to the district court,
we will not consider both constitutions when the appellant only
makes arguments under the federal constitution).

7. “[B]ecause the Establishment Clause is dispositive of the
issues before us, we do not address the Free Exercise Clause.”
Franco v. The Church of Jesus Christ of Latter-day Saints, 2001 UT 25,
¶ 11 n.8, 21 P.3d 198.




20170783-CA                      5                 2019 UT App 40
                      Williams v. Kingdom Hall


thereof.” U.S. Const. amend. I. These provisions are known as
the Establishment Clause and the Free Exercise Clause and
they apply to the states through the Fourteenth Amendment.
Franco v. The Church of Jesus Christ of Latter-day Saints, 2001 UT 25,
¶ 11, 21 P.3d 198 (citing Cantwell v. Connecticut, 310 U.S. 296, 303
(1940)).

¶11 In Franco, the Utah Supreme Court applied what is known
as the Lemon test to determine “whether government activity
constitutes a law respecting an establishment of religion” under
the Establishment Clause. Id. ¶ 13 (citing Lemon v. Kurtzman, 403
U.S. 602, 612 (1971)). This test requires the government action
“(1) must have a secular legislative purpose, (2) must neither
advance nor inhibit religion, and (3) must not foster an excessive
government entanglement with religion.” Id. (quotation
simplified).

¶12 Courts focus on the third prong of the test, “excessive
government entanglement,” when looking to determine clergy
liability for tortious conduct. Id. Entanglement “is, by necessity,
one of degree” because not all government contact with religion
is forbidden. Id. ¶ 14. “[T]he entanglement doctrine does not bar
tort claims against clergy for misconduct not within the purview
of the First Amendment, because the claims are unrelated to the
religious efforts of a cleric.” Id. But tort claims “that require the
courts to review and interpret church law, policies, or practices
in the determination of the claims are barred” by the
entanglement doctrine. Id. ¶ 15.

¶13      Some tort claims do not run afoul of the Establishment
Clause because they do not require any inquiry into church
practices or beliefs. Id. ¶ 14. For example, “slip and fall” tort
claims against churches have been upheld because the tortious
conduct was “unrelated to the religious efforts of a cleric.” Id.
(citing Heath v. First Baptist Church, 341 So. 2d 265 (Fla. Dist. Ct.
App. 1977)); see also Fintak v. Catholic Bishop of Chi., 366 N.E.2d
480 (Ill. App. Ct. 1977); Bass v. Aetna Ins. Co., 370 So. 2d 511 (La.
1979).



20170783-CA                      6                 2019 UT App 40
                      Williams v. Kingdom Hall


¶14 But the Utah Supreme Court has rejected tort claims
against church entities for “clergy malpractice” as well as other
negligence-based torts that implicate policies or beliefs of a
religion. Franco, 2001 UT 25, ¶¶ 16–19. “[I]t is well settled that
civil tort claims against clerics that require the courts to review
and interpret church law, policies, or practices in the
determination of the claims are barred by the First Amendment
under the entanglement doctrine.” Id. ¶ 15. It is important that
churches “have power to decide for themselves, free from state
interference, matters of church government as well as those of
faith and doctrine.” Id. (quotation simplified).

¶15 Allowing Williams’s claims in this case to be litigated
would require the district court to unconstitutionally inject itself
into substantive ecclesiastical matters. Williams argues she is not
challenging the Church’s ability to determine what constitutes
“sinful behavior,” its ability to convene a judicial committee to
investigate whether a member has engaged in “sinful behavior,”
or its ability to punish members based on a finding of
“sinful behavior.” But Williams asks the factfinder to assess the
manner in which the Church conducted a religious judicial
committee, which requires it to assess religiously prescribed
conduct. See, e.g., Bryce v. Episcopal Church in the Diocese of Colo.,
289 F.3d 648, 659 (10th Cir. 2002) (holding that a plaintiff’s sexual
harassment lawsuit was properly dismissed because the
statements were “not purely secular disputes with third parties,
but were part of an internal ecclesiastical dispute and dialogue
protected by the First Amendment”); Stepek v. Doe, 910 N.E.2d
655, 668 (Ill. App. Ct. 2009) (holding that “resolving this
[defamation] dispute would involve the secular court interfering
with the Church’s internal disciplinary proceedings” where the
plaintiff’s claim is based on the statements made in a
disciplinary setting); In re Goodwin, 293 S.W.3d 742, 749 (Tex.
App. 2009) (dismissing a claim for IIED against a church for the
method in which it punished a member because it would
“require an inquiry into the truth or falsity of religious beliefs”
(quotation simplified)). Adjudicating Williams’s claims would
involve excessive government entanglement with the Church’s


20170783-CA                      7                 2019 UT App 40
                     Williams v. Kingdom Hall


“religious operations, the interpretation of its teachings” and
“the governance of its affairs.” Gulbraa v. Corp. of the President of
the Church of Jesus Christ of Latter-day Saints, 2007 UT App 126,
¶ 25, 159 P.3d 392. This subjects the Church to “judicial oversight
in violation of the Establishment Clause of the United States
Constitution.” Id.

¶16 Williams argues the factfinder need not consider
ecclesiastical matters to adjudicate her claim for IIED and that
she merely seeks to utilize generally applicable tort law. But the
issue is not whether the tort law itself is neutral and generally
applicable. The issue is whether the tort law being applied is
used to evaluate religious activity in violation of the
Establishment Clause. In this case, Williams asks the factfinder
to interpret the “outrageousness” of the Church’s conduct in
investigating her alleged sins. See Russell v. Thomson Newspapers,
Inc., 842 P.2d 896, 905 (Utah 1992) (noting the elements of IIED
include intentional conduct by the defendant toward the plaintiff
that is “outrageous and intolerable in that it offends generally
accepted standards of decency and morality”). Because
Williams’s IIED claim asks the factfinder to assess the
“outrageousness” of a religious practice, this violates the
Establishment Clause. See Franco, 2001 UT 25, ¶ 15 (holding that
claims that require courts to interpret religious practices or
beliefs are barred by the Establishment Clause).

¶17 This case is distinguishable from Gulbraa, in which this
court allowed the plaintiff’s IIED claim against a religious entity
to proceed. 2007 UT App 126, ¶ 22. In Gulbraa the plaintiff
claimed emotional distress as a result of the church’s conduct in
concealing the location of his children. Id. This court held this
allegation involved “secular activity potentially amounting to a
violation of generally applicable civil law” and therefore was not
barred by the Establishment Clause. Id. (quotation simplified).
Unlike the IIED claim in Gulbraa, Williams’s IIED claim directly
implicates religious activity not secular activity. And although
Williams claims distress under a generally applicable law, the
distress she experienced arose out of the manner in which the



20170783-CA                      8                 2019 UT App 40
                    Williams v. Kingdom Hall


Church conducted a religiously prescribed judicial committee to
investigate her alleged sins.

¶18 We conclude Williams’s claim for IIED requires an
inquiry into the appropriateness of the Church’s conduct in
applying a religious practice and therefore violates the
Establishment Clause of the First Amendment. 8


                         CONCLUSION

¶19 The district court did not err in dismissing Williams’s
complaint as violating the Establishment Clause of the First
Amendment. We affirm.




8. Williams’s claim for NIED also violates the Establishment
Clause of the First Amendment. She alleges that the Elders were
not properly trained on how to conduct interviews of “minor
victim[s] of rape,” and argues the Church “should have realized
[this] conduct involved an unreasonable risk of emotional,
psychological, and physical damage to [Williams].” But these
claims implicate the entanglement doctrine of the Establishment
Clause in the same way her IIED claim does. See Franco v. The
Church of Jesus Christ of Latter-day Saints, 2001 UT 25, ¶ 23, 21
P.3d 198 (dismissing a claim for NIED because the plaintiff’s
claim that the church “generally mishandled their ecclesiastical
counseling duties” required the court to establish a standard of
care “to be followed by other reasonable clerics in the
performance of their ecclesiastical counseling duties” which
“would embroil the courts in establishing the training, skill, and
standards applicable for members of the clergy in this state” and
therefore violates the First Amendment). Accordingly, we
determine the district court did not err in dismissing it.




20170783-CA                     9               2019 UT App 40